Citation Nr: 1524469	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent prior to September 16, 2010, and in excess of 60 percent as of September 16, 2010, for left lower extremity superficial varicose veins with venous insufficiency.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine with lumbar fusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to May 1994.

This case comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A February 2012 decision from the same RO assigned a disability rating of 60 percent for left lower extremity superficial varicose veins with venous insufficiency, effective September 16, 2010.  

The Veteran requested a Travel Board hearing in his September 2010 substantive appeal; however, he withdrew his request in a November 2010 letter.  His request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).


FINDING OF FACT

In January 2014 and May 2015, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeals for higher disability ratings for left lower extremity superficial varicose veins with venous insufficiency and degenerative disc disease of the lumbar spine with lumbar fusion.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for higher disability ratings for left lower extremity superficial varicose veins with venous insufficiency and degenerative disc disease of the lumbar spine with lumbar fusion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant or an authorized representative may withdraw an appeal as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

In a June 2012 statement, the Veteran stated that he wished to withdraw his appeal for service connection for a right hip disorder.  Accordingly, the Board does not have jurisdiction to review the appeal, as there are no remaining allegations of errors of fact or law for appellate consideration. 


ORDER

The appeals for higher disability ratings for left lower extremity superficial varicose veins with venous insufficiency and degenerative disc disease of the lumbar spine with lumbar fusion are dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


